DETAILED ACTION
Response to Amendment
The objections in the Office Action filed on 11/09/2021 have been overcome by the amendment filed on  02/08/2022.
The ground of rejection to claim 1 has been changed, not as a necessity by Applicant’s amendment. Therefore, a subsequent Non-Final action has been filed. The examiner regrets any inconvenience caused to the Applicant.
The Official Notice taken in claim 12 was not traversed and has therefore been recognized as admitted prior art in accordance with MPEP § 2144.03 C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirohiko (EP 2523024 A1; previously relied upon; “Hirohiko”).
Re Claim 1:
Hirohiko discloses a backlight (edge-light backlight unit 10, Figs 1-3) comprising: 
a light guide plate (light guide plate 1) having a first main surface (light emitting surface 1D), a second main surface (surface opposite to 1D) opposite the first main surface (shown in 
a light emitting element (LED bar 2) that emits light toward the first region of the side surface of the light guide plate (towards 1A of 1, due to the configuration shown in Fig 3), 
the side surface of the light guide plate includes (all sides excluding 1D and surfaces opposite of 1D of 1), in the second region of the side surface of the light guide plate (1B, 1C, and the remaining two surfaces), a first inclined surface (1B) that extends from an outer edge of the first main surface (1D) in an inclined manner (shown in Fig 1) and has an inclination angle with respect to the first main surface (described on Page 4, ¶ 0024, lines 25-26 as the inclination angle θ of the first inclined face 1B and the second inclined face 1C of this light guide plate 1 is set to be greater than 42° and less than 46° which equates to between 44° and 48°),
wherein the light guide plate (1) is formed in a rectangular shape (shown in at least Fig 1), the first region of the side surface of the light guide plate (configuration of 1A) is disposed corresponding to one edge of the light guide plate (edge shown in Figs 1-3), and the second region of the side surface of the light guide plate is disposed corresponding to the other three edges at least one edge of the of the light guide plate (configuration shown in Fig 2, opposite of side of incident face 1, Applicant’s Remarks: Page 11).
Hirohiko at least suggest that the inclination angle of between  44° and 48° is an equivalent inclination angle to the claimed inclination angle of between 52° and 83° for the purpose of reflecting light within the light guide plate (shown in at least Fig 1) since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP § 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Hirohiko as at least suggesting an equivalent inclination angle to the claimed inclination angle of between 52° and 83° for the purpose of reflecting light within the light guide plate.
With further regard to the light guide plate, Hirohiko at least suggest the second region of the side surface of the light guide plate is disposed corresponding to the other three edges at least one edge of the of the light guide plate due to the configuration show in Figs 1-3 since one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the polyhedral shape of the light guide plate would have a left and right side (also cited in Applicant’s Remarks to have a left and right side on Page 11) and it is more likely than not that the first inclined surface 1B would be connected to the left and right side (in addition to the Applicant admitted side opposite to the first incident side 1A), and since the polyhedral shape would be required to have a shape that is not shown or suggested in the disclosure of Hirohiko for the second region of the side surface of the light guide plate to not be disposed corresponding to the other three edges at least one edge of the of the light guide plate. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Hirohiko as at least suggesting the second region of the side surface of the light guide plate is disposed corresponding to the other three edges at least one edge of the of the light guide plate.
Re Claim 2:
With further regard to the inclination angle of the first inclined surface, Hirohiko suggests an equivalent inclination angle (between 54° and 58°) of the first inclined surface with respect to the first main to the claimed inclination angle of the first inclined surface is between 62° and 83° with respect to the first main surface for the purpose of guiding light in the light guide plate since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP § 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize Hirohiko as suggesting an equivalent range (between 54° and 58°) to the claimed range of between 62° and 83° with respect to the first main surface for the purpose of guiding light.
Further, Hirohiko discloses that the inclination angle is optimized in relation to the material used (PMMA, Page 4, ¶ 0024, lines 20-26). Upon careful review of Applicant’s disclosure, Applicant is silent on which material is used for the manufacturing of the light guide plate. Considering Snell’s Law being well-known within the art and Applicant being silent on the 
Re Claim 3:
Hirohiko further discloses wherein the side surface of the light guide plate further includes (all sides excluding 1D and surfaces opposite of 1D of 1), in the second region of the side surface of the light guide plate (1B, 1C, and the remaining two surfaces), a second inclined surface (1C) that extends from an outer edge of the second main surface (surface opposite of 1D) in an inclined manner to connect the second main surface and the first inclined surface (connect surface opposite of 1D and 1B, shown in Fig 1) and has an inclination angle between 52° and 83° with respect to the second main surface (described on Page 4, ¶ 0024, lines 25-26 as the inclination angle θ of the first inclined face 1B and the second inclined face 1C of this light guide plate 1 is set to be greater than 42° and less than 46° which equates to between 54° and 58°).
Re Claim 4:
With further regard to the inclination angle of the second inclined surface, Hirohiko suggests an equivalent inclination angle (between 54° and 58°) of the second inclined surface with respect to the second main to the claimed inclination angle of the second inclined surface is between 62° and 83° with respect to the second main surface for the purpose of guiding light in the light guide plate since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP § 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Further, Hirohiko discloses that the inclination angle is optimized in relation to the material used (PMMA, Page 4, ¶ 0024, lines 20-26). Upon careful review of Applicant’s disclosure, Applicant is silent on which material is used for the manufacturing of the light guide plate. Considering Snell’s Law being well-known within the art and Applicant being silent on the material of the light guide plate, there is a lack of evidence to show unexpected results. Therefore, there is a lack of evidence to show novelty and non-obviousness.
Re Claim 5:
Hirohiko further discloses wherein the inclination angle of the first inclined surface (inclination angle of 1B) and the inclination angle of the second inclined surface (inclination angle of 1C) are equal to each other (described on Page 6, in ¶ 0043, on lines 19-20 as (with the liquid crystal module, the first and second inclined faces 1B and 1C have the same inclination angle θ relative to the light incident face 1A of the light guide plate 1).
Re Claim 6:
Hirohiko further discloses wherein the first inclined surface (1B) and the second inclined surface (1C) are connected to each other (shown in Fig 1) to form an edge of the light guide plate (shown in Fig 1) that extends parallel to the outer edge of the first main surface (shown in Figs 1-1 and described on Page 4, ¶ 0024, lines 13-15 as a ridge) or the outer edge of the second main surface (shown in Fig 1 transposed with Fig 2 and described on Page 4, ¶ 0024, lines 13-15 as a ridge).
Re Claim 8:
Hirohiko further discloses an optical sheet (a plurality of optical sheets 6) arranged to cover the first main surface of the light guide plate (arrangement shown in Fig 3), and 
a frame member (molding frame 5) at an outer periphery of the optical sheet near the first main surface of the light guide plate (holding an outer periphery of 3 against 1D shown in Fig 1). 
With regard to a frame member, Hirohiko at least suggests a frame member (molding frame 5) holding an outer periphery of the optical sheet against the first main surface of the light guide plate (holding an outer periphery of 3 against 1D by preventing at least lateral movement due to the configuration shown in Fig 1). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized Hirohiko as at least suggesting a frame member (molding frame 5) holding an outer periphery of the optical sheet against the first main surface of the light guide plate.
With regard to a distance, in Fig 3, Hirohiko suggests an equivalent configuration to support the light guide plate within the backlight module for the claimed distance from the outer edge of the first main surface of the light guide plate to an end portion of the frame member being between 0.5 mm to 5.0 mm. Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Hirohiko as suggesting an equivalent configuration to support the light guide plate within the backlight module for the claimed distance from the outer edge of the first main surface of the light guide plate to an end portion of the frame member being between 0.5 mm to 5.0 mm.
Re Claim 10:
Hirohiko further discloses a reflective sheet (light reflecting sheet 4) arranged to cover the second main surface of the light guide plate (shown in Fig 3).
Re Claim 11:
Hirohiko further discloses wherein the reflective sheet (4) has an outer edge (edge of 4 near 1C) that extends along an outer edge of the second main surface of the light guide plate (since the reflection sheet 4 is a three-dimensional shape, it necessarily occurs that the edge of 4 near 1C extends from the direction of the left side recess component 1a to the right-side recess component 1a).
Re Claim 12:
Hirohiko is silent regarding wherein the second main surface of the light guide plate (surface opposite to 1D of 1) includes a plurality of light diffusing portions.
The examiner takes Official Notice that second main surfaces of light guide plates including a plurality of diffusion portions was well-known within the art before the effective filing date of the claimed invention.

Re Claim 13:
Hirohiko further discloses wherein the light emitting element (2) includes a plurality of light emitting diodes (plurality of LEDs 2a) that is arranged relative to each other along the first region of the side surface of the light guide plate (arrangement shown in Fig 2).
Re Claim 14:
Hirohiko further discloses an image display device (liquid crystal module shown in Fig 3 without a reference character, described on Page 3, in ¶ 0023, on line 53) comprising: 
a display panel (liquid crystal panel 7) configured to display image on a front surface (configuration shown in Fig 3 and described on at least Page 5, in ¶ 0030, in lines 1-2); and 
the backlight according to claim 1 (Claim 1, above).
Re Claim 15:
Hirohiko further discloses wherein the first main surface of the light guide plate of the backlight (1D of 1 of 10) is disposed opposite to a back surface of the display panel (configuration shown in Fig 3).
Re Claim 17:
Hirohiko further discloses wherein the light guide plate (1) has an overall rectangular shape (shown in at least Fig 2), and the edge of the light guide plate has a linear edge portion that extends along the outer edge of the first main surface (shown in Figs 1 and 3 transposed 
Re Claim 18:
 Hirohiko further discloses wherein the edge of the light guide plate linearly extends along an entire width of the light guide plate (shown in Figs 1 and 3 transposed with Fig 2).
Re Claim 20:
With further regard to the inclination angle of the first inclined surface, Hirohiko suggests an equivalent inclination angle (between 54° and 58°) of the first inclined surface to the claimed inclination angle of the first inclined surface is between 62° and 83° for the purpose of guiding light in the light guide plate since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP § 2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize Hirohiko as suggesting an equivalent range (between 54° and 58°) to the claimed range of between 62° and 83° for the purpose of guiding light.
Further, Hirohiko discloses that the inclination angle is optimized in relation to the material used (PMMA, Page 4, ¶ 0024, lines 20-26). Upon careful review of Applicant’s disclosure, Applicant is silent on which material is used for the manufacturing of the light guide plate. Considering Snell’s Law being well-known within the art and Applicant being silent on the material of the light guide plate, there is a lack of evidence to show unexpected results. Therefore, there is a lack of evidence to show novelty and non-obviousness.
Claims 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirohiko in view of Vissenberg et al (US 20110085332 A1; “Vissenberg”).
Re Claim 7:
Hirohiko does not disclose the first inclined extends from the outer edge of the first main surface to an outer edge of the second main surface. Rather, Hirohiko discloses the first inclined (1B) extends from the outer edge of the first main surface to the second inclined surface (1C) for guiding light to a main surface as shown in Fig 1.
Vissenberg teaches a first inclined surface (edge window 220, ¶ 0061) extends from an outer edge of a first main surface (edge of collimator surface 201 and 220) to either an outer edge of a second main surface (to edge of bottom collimator surface 202 and 220) or a second inclined surface (described in ¶ 0061 as V-shape (double slanted)) for the purpose of guiding light to a main surface (described in ¶ 0061).
Since prior art recognized equivalence for the same purpose is prima facie obvious, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Hirohiko as at least suggesting an equivalent first inclined surface extension to the claimed fist inclined surface for the purpose of guiding light.
Upon careful review of Applicant’s specification, claim 7 appears to be an obvious variant due to the configurations shown in Applicant’s Figs 4 and 8 as well as the description in ¶ 0060 of the same effect as in the first embodiment above can be obtained in this embodiment.
Re Claim 16:
Hirohiko does not disclose wherein the edge of the light guide plate extends along an entirety of the second region of the side surface of the light guide plate.
Vissenberg teaches an edge of a light guide plate that extends along an entirety of a second region of a side surface (shown as edge window 220, 230, and 240 in Figs 3a-3C) of a light guide plate (shown as edge window 220, 230, and 240 in Figs 3a-3C; the examiner notes that the first region would be entrance window 210).
Since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the edge of Hirohiko as taught in at least principle by Vissenberg for the benefit of greater control of directing light to a main surface.
Re Claim 19:
Hirohiko does not disclose wherein the light guide plate (1) has an overall circular shape, and the edge of the light guide plate has a curved edge portion that extends along the outer edge of the first main surface or the outer edge of the second main surface.
Vissenberg teaches a light guide plate (collimator 200, Fig 2c) has an overall circular shape (specifically an overall semi-circular shape), and the edge of the light guide plate has a curved edge portion that extends along the outer edge of the first main surface (configuration shown along 201) or the outer edge of the second main surface (configuration along 201).
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); 

Response to Arguments
Applicant’s arguments, see Pages 10-11, filed 02/08/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection to original claim 1 has been withdrawn, and a new ground of rejection has been made for currently amended claim 1, wherein the new ground of rejection was not necessitated by Applicant’s amendment. More specifically, the ground of rejection has been changed from anticipated to obvious as described in the 35 U.S.C. § 103 section, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875